As filed with the Securities and Exchange Commission on August 8, 2012 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ROCK-TENN COMPANY (Exact name of Registrant as Specified in Its Charter) Georgia (State or other jurisdiction of incorporation or organization) 62-0342590 (I.R.S. Employer Identification No.) 504 Thrasher Street Norcross, Georgia (Address of Principal Executive Offices) (Zip Code) ROCK-TENN COMPANY AMENDED AND RESTATED 2 (Full title of the Plan) Steven C. Voorhees Chief Financial Officer Rock-Tenn Company 504 Thrasher Street Norcross, Georgia 30071 (Name and address of agent for service) Copies to: Robert B. McIntosh General Counsel Rock-Tenn Company 504 Thrasher Street Norcross, Georgia 30071 770-448-2193 (Telephone number, including area code, of agent for service) **Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer T
